/;    ..
     -,    ,:   ~:'..


                AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)'                                                              Pagelofl
                                                                                                                                                                I11
                                                                                                                                                                 I


                                                    UNITED STATES DISTRICT COURT
                                                               SOUTHERN DISTRICT OF CALIFORNIA

                                        United States of America                             JUDGMENT IN A CRIMINAL CASE
                                                      v.                                     (For Offenses Committed On or After November l, 1987)


                                         Federico Merino-Cruz                                Case Number: 3:19-mj-24563




                REGISTRATION NO. 91969298

                THE DEFENDANT:
                                                                                                                         DEC O9 2019
                 IZI pleaded guilty to count(s) _l~of~C~o~m~pl~a~in~t--------~--1---~--~:;z;:;:;;:,,::;::,i:;;c:i:j·~·                ~:ii~---1--
                 D was found guilty to count(s)                                             ~2ui~ii:1,r✓ i/srn1c1 OF CAL6fPRur✓.g
                     after a plea of not guilty.
                     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                Title & Section                   Nature of Offense                                                            Count Number(s)
                8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1
                 •      The defendant has been found not guilty on count(s)
                                                                                          -------------------
                 •      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                            IMPRISONMENT
                       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                imprisoned for a term of:

                             .                 ~ME SERVED                                 D _ _ _ _ _ _ _ _ _ _ days

                 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
                 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                 the defendant's possession at the time of arrest upon their deportation or removal.
                 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Monday, December 9, 2019
                                         '                                                 Date of Imposition of Sentence


                Received _ _\..
                                  ,_)/\, 1i;-1--,('.")
                             ___~__(.__'.,___
                                 DUSM
                                                                                           nidi&~ocK
                                                                                           UNITED STATES MAGISTRATE JUDGE



                Clerk's Office Copy                                                                                                     3: 19-mj-24563
